 


110 HR 1211 IH: Resuming Education After Defense Service Act of 2007
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1211 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Matheson (for himself, Mr. McIntyre, Mr. Taylor, Mrs. Wilson of New Mexico, Mr. Edwards, Mr. Berry, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Lincoln Davis of Tennessee, Mr. DeFazio, Mr. Delahunt, Mr. Etheridge, Mr. Holt, Ms. Jackson-Lee of Texas, Mr. Kuhl of New York, Mr. Latham, Mrs. Maloney of New York, Ms. Schwartz, Mr. Udall of New Mexico, Mrs. Capps, Mr. Higgins, Mr. Melancon, Mr. Grijalva, Mr. Cummings, Mr. McGovern, Mr. Alexander, Mr. Cleaver, Mr. Emanuel, Mr. Wamp, Mr. Salazar, Mr. Cuellar, Mr. Fattah, Mr. Gonzalez, Mr. Tim Murphy of Pennsylvania, Ms. Bordallo, Mr. Patrick Murphy of Pennsylvania, Mr. Holden, Mr. Doyle, Mr. Shuler, Mr. Van Hollen, Ms. Matsui, Ms. Loretta Sanchez of California, Mrs. Davis of California, Mr. Lynch, Mr. Ross, Mr. Boucher, Mr. Walz of Minnesota, Ms. Berkley, Mr. Hall of New York, Ms. Hooley, Mrs. McCarthy of New York, Mr. Boswell, Mr. Ellison, Ms. Kilpatrick, Mr. Farr, and Mr. Lantos) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to provide entitlement to educational assistance under the Montgomery GI Bill for members of the Selected Reserve who aggregate more than two years of active duty service in any five year period, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Resuming Education After Defense Service Act of 2007. 
2.Educational assistance under Montgomery GI Bill for members of the Selected Reserve who aggregate more than 2 years of active duty service during any 5-year period 
(a)EntitlementSection 3012(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by adding or at the end; and 
(3)by inserting after subparagraph (C) the following new subparagraph (D): 
 
(D)while in the Selected Reserve— 
(i)is first ordered to serve on active duty in the Armed Forces under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, during the period beginning on September 11, 2001, and ending December 31, 2008; and 
(ii)serves on active duty in the Armed Forces for one or more periods (whether continuous or otherwise) aggregating not less than two years of service on active duty during a five-year period beginning on the date the individual is first ordered to serve on active duty during the period referred to in clause (i); . 
(b)Duration of assistanceSection 3013(b) of such title is amended by striking is entitled to and all that follows and inserting the following: 
 is entitled to—
(1)one month of educational assistance benefits under this chapter— 
(A)in the case of an individual described in section 3012(a)(1)(A) of this title, for each month of continuous active duty served by such individual after June 30, 1985, as part of the obligated period of active duty on which such entitlement is based; 
(B)in the case of an individual described in section 3012(a)(1)(B) of this title, for each month of continuous active duty served by such individual after June 30, 1985; or 
(C)in the case of an individual described in section 3012(a)(1)(D) of this title, for each month of active duty served by such individual after September 11, 2001, as part of the aggregate period of active duty on which such entitlement is based; and 
(2)one month of educational assistance benefits under this chapter for each four months served by such individual in the Selected Reserve after the applicable date specified in paragraph (1) (other than any month in which the individual served on active duty). . 
(c)Amount of assistanceSection 3015 of such title is amended— 
(1)in subsections (a)(1)(D) and (b)(1)(D), by striking subsection (h) and inserting subsection (i); 
(2)by redesignating subsection (h) as subsection (i); and 
(3)by inserting after subsection (g) the following new subsection (h): 
 
(h)In the case of an individual entitled to an educational assistance allowance under section 3012(a)(1)(D) of this title, the amount of the basic educational assistance allowance payable under this chapter is the amount determined under subsection (b) of this section. . 
(d)ContributionSubsection (c) of section 3012 of such title is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); 
(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(3)by inserting after paragraph (1) the following new paragraph: 
 
(2)The basic pay of any individual described in subsection (a)(1)(D) who does not make an election under subsection (d)(1) shall be reduced by $100 for each of the first 12 months of active duty service (whether continuous or otherwise) that such individual is entitled to such pay. . 
(e)Election To opt outSubsection (d)(1) of such section of such title is amended by striking in subsection (a)(1)(A) of this section and inserting in subsection (a)(1)(A) or (a)(1)(D). 
(f)Outreach
(1)The Secretaries concerned shall take actions to inform members of the Selected Reserve who are or may become entitled to basic educational assistance benefits under chapter 30 of title 38, United States Code, as a result of section 3012(a)(1)(D) of such title (as amended by subsection (a) of this section) of the minimum service requirements for entitlement to such benefits under that chapter and of the scope and nature of such benefits. 
(2)In this subsection: 
(A)The term Secretary concerned has the meaning given such term in section 101(25) of title 38, United States Code. 
(B)The term Selected Reserve has the meaning given such term in section 3002(4) of title 38, United States Code. 
 
